Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Comments Regarding Applicant’s Amendment
The amendment filed October 12, 2021 has been entered.
The objection to the disclosure is withdrawn in response to the amendment to the specification.
With regard to the rejection under 35 U.S.C. § 112(a), Applicant’s arguments have been fully considered and are persuasive.  Applicant has shown support in the current specification for the claimed invention.  The rejection is therefore withdrawn. 
Based on Applicant’s remarks, and a review of the ancestor applications, Applicant is now considered to have complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 and/or 119(e).  The pending claims are entitled to the benefit of the filing dates of U.S. Patent Applications 15/809704 and 14/761079, as well as International Application PCT/IL2014/05004.  Support for the claimed invention is lacking in International Application PCT/IL2013/050869, U.S. Patent Application 14/040688, as well as U.S. Provisional Applications 61/717732 and 61/752526.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Claim 1 requires the processor to: determine a first centerline set and first vessel diameters for sample points along the first centerline set, from the first medical image; determine a second centerline set and second vessel diameters for sample point along the second centerline .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665